Citation Nr: 0936110	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral slipped 
capital femoral epiphyses.

2.  Entitlement to service connection for a bilateral hip 
disability, claimed as slipped capitalfemoral epiphyses.

3.  Entitlement to an increased rating for left hip 
arthritis, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for acid reflux 
disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION


The Veteran had active service from July 1948 to April 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and August 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Veteran appeared and provided testimony before the 
undersigned Acting Veterans Law Judge (VLJ) in August 2009.  
A transcript of the hearing has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a bilateral hip 
disability, increased rating for left hip arthritis, and 
increased rating for acid reflux disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for bilateral slipped capital femoral epiphyses in a June 
1953 rating decision; the Veteran did not appeal that 
decision and the decision is final.

2.  New and material evidence has been received to reopen a 
claim for service connection for bilateral slipped capital 
femoral epiphyses (bilateral hip disability).


CONCLUSION OF LAW

New and material evidence has been received since the June 
1953 rating decision that denied service connection for a 
bilateral hip disability; thus the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran seeks service connection for a bilateral hip 
disability.  Prior to the decision on appeal, the RO denied 
the Veteran's claim for service connection for a bilateral 
hip disability in a June 1953 rating decision.  The RO 
informed the Veteran of the decision and of his appellate 
rights.  He did not appeal the decision and thus the 
decisions became final.  See 38 U.S.C.A. § 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  New evidence will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

Service connection for a bilateral hip disability was denied 
in June 1953 because the condition was shown to be congenital 
in nature, originating in childhood.  The RO granted service 
connection for arthritis of the left hip based upon 
aggravation of the congenital hip disability.  Thus, to 
reopen the claim, evidence added to the record since the June 
1953 rating decision must show that the bilateral hip 
disability either was not congenital or that the disease was 
aggravated by active service.

Since the June 1953 decision, the Veteran submitted VA 
outpatient treatment records, testimony, and private 
treatment records.  One record, from Dr. J.B.C., dated 
October 2006, indicates that the Veteran's fall during 
service would certainly aggravate his bilateral hip 
disability and its progression.  He further stated that the 
Veteran's job climbing poles in service would also aggravate 
the condition and its progression.  As the evidence suggests 
that the Veteran's congenital disability was likely 
aggravated by service, the Board finds that new and material 
evidence has been received and the claim is reopened.

With regard to VA's duty to notify and assist, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  In this case, the Board is 
granting in full the benefit sought on appeal.  Thus, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist in 
respect to the claim of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a lumbar disability, such error was harmless 
and will not be further discussed.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral slipped capital femoral epiphyses.  To this extent, 
the appeal is granted, subject to the following remand 
section of this decision.


REMAND

The Veteran seeks service connection for his bilateral hip 
condition; however, prior to adjudicating his claim, the 
Board finds that additional development is warranted.  

In support of his claim for service connection, the Veteran 
submitted a letter from Dr. J.B.C., MD, dated October 2006, 
which states that even though the Veteran had a pre-existing 
slipped capital femoral epiphysis, a fall such as the one the 
Veteran described suffering in service would certainly 
aggravate the condition and its progression.  He further 
stated that the Veteran's job climbing poles would also 
aggravate the condition and its progression.  Another letter, 
from Dr. H.G.M., MD, dated October 2006, states that it is 
possible that the Veteran's fall from 20 feet and the 
climbing of poles on a long term basis has resulted in 
progression of the arthritic process of the hip.  

VA has a duty to obtain a medical examination if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  With respect to the third 
factor above, the Court of Appeals for Veterans Claims has 
stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as the new evidence shows that there may be a 
nexus between an in-service injury and the progression of the 
Veteran's developmental disorder, the Board finds it prudent 
to obtain a new VA examination to determine whether the 
condition was aggravated by the Veteran's service.

The Veteran also seeks an increased rating for his left hip 
arthritis and his acid reflux.  At his hearing before the 
undersigned, the Veteran stated that both disabilities have 
worsened since his October 2008 VA examinations.  The Board 
has reviewed the claims file and finds that updated VA 
outpatient treatment records have not been obtained.  As the 
Veteran maintains that his condition has worsened in 
severity, and as the level of disability is of foremost 
importance in a claim for an increase, it is necessary for a 
new, comprehensive VA examination to be afforded prior to the 
issuance of a decision on the merits.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain updated VA outpatient treatment 
records and associate them with the claims 
file.  Contact the Veteran and obtain the 
names, addresses, and approximate dates of 
treatment of all VA and non-VA medical 
care providers who treated the Veteran for 
his hip disabilities and acid reflux since 
December 2008.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his bilateral hip disorder.  
The claims file must be provided to the 
examiner and the examiner must indicate 
his or her review of the claims file in 
the report.

The examiner should indicate whether the 
Veteran suffers bilateral slipped capital 
femoral epiphyses, or any other bilateral 
hip disorder.  The examiner should 
indicate the etiology of any currently 
present bilateral hip disability, 
including whether such disability is a 
developmental disability or an acquired 
disability.  Specifically, the examiner 
should indicate whether it is at least as 
likely as not that any currently present 
bilateral hip disability is etiologically 
related to disease or injury in service, 
or whether such disability was pre-
existing and aggravated beyond normal 
progression by service.

If it is determined that any claimed 
disorder was aggravated by his active 
service, to the extent possible, the 
examiner should indicate the approximate 
degree of disability or baseline (e.g., 
mild, moderate, severe) before the onset 
of the aggravation.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his left hip arthritis.  The 
claims file must be provided to the 
examiner and the examiner must indicate 
his or her review of the claims file in 
the report.

Complete range of motion and X-ray studies 
must be provided with discussion as to any 
additional limitation of motion due to 
pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint, including use during flare-ups.

If applicable, the examiner should 
indicate which symptoms are the result of 
the left hip arthritis and which symptoms 
are a result of other, non-service 
connected hip disabilities.  A rationale 
should be provided for any opinion 
expressed.

4.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his acid reflux.  The claims 
file must be provided to the examiner and 
the examiner must indicate his or her 
review of the claims file in the report.

The examiner is specifically asked to note 
all symptomatology attributable to the 
acid reflux disease, including whether 
there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health; or 
whether there is pain, vomiting, material 
weight loss and hematemesis or melena with 
moderate anemia; or other symptom 
combinations productive of severe 
impairment of health.  All symptomatology 
should be thoroughly documented.

5.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


